k
I   Case 1:21-cr-20161-AHS Document 18 Entered on FLSD Docket 04/27/2021 Page 1 of 10



                                     U NITED STAT ES D ISTR ICT CO U R T
                                     SO UTH ERN D ISTR ICT O F FL O R ID A

                                        CA SE N O . 21-20161 SIN G H AL

       UN ITED STATES O F A M ER ICA ,



       BENJA M IN R AFAEL ,

                             D efendant.
                                                    /


                                             PLEA A G REE M ENT

              TheUnitedStatesAttorney'sOfticefortheSouthernDistrictofFlorida(GcthisOffice''land
       Benjamin Rafael(hereinaûertheS'Defendant'')enterintothefollowingagreement:                 '
               1.     The Defendant agrees to plead guilty to the lnformation, which chqrges the

       D efendantw ith False Statem ents to a FinancialInstitutionjin violation ofTitle 18,United States

        Code, Section 1014.The Defendant acknowledjes that he has read the charge against him
        contained in the lnformation and thatthose charges have been fully explained to him by his

        attolmey.

              2.      TheDefendantunderstandsthathehasthe rightto have theevidence and charges

        againsthim presentedtoafederalgrandjuryfordeterminationofwhetherornotthereisprobable
        causetobelievehecom mittedtheoffensesforwhich heischarged.Understanding thatright,and
                             .   '
                                                                                          l
                                                                                          .
        afterfulland completeconsultationwith hiscounsel,theDefendantagreesto waive.
                                                                                   1n open court

        his rightto prosecution by lndictp entand agrees thatthis Office m ay proceed by way of an         ,



        Inform ation filed pursuantto Rule 7 ofthe FederalRules of Crim inalProcedure.                 '

               3.     The D efendant is aware that the sentence will be im posed by the Court after

        considering the advisory Federaljentencing Guidelinesand Policy Statements(hereinafterthe
Case 1:21-cr-20161-AHS Document 18 Entered on FLSD Docket 04/27/2021 Page 2 of 10




   (tsentencing Guidelines''). The Defendant acknowledges and understands thatthe Courtwill
   computean advisory sentence undertheSentencing Guidelinesand thatthe applicableguidelines

   willbedeterminedby the Courtrelying in parton theresultsofapre-sentenceinvestigation bythe

   United Statesprobation office,which investigation willcom mence aflertheguilty pleahasbeen

   entered.TheDefendantisalsoawarethat,undercertain circum stances,theCourtm ay departfrom

   theadvisorysentencingguidelinerangethatithascom puted,andm ay raise orlow erthatadvisory

   sentence underthe Sentencing Guidelines. The Defendantisfurtheraware and undersiandsthat

   the Courtis required to considerthe advisory guideline range determ ined underthe Sentencing

   Guidelines,butisnotboundtoim poseasentencewithin thatadvisory range'
                                                                      ,theCourtisperm itted

   totailortheultimatesentencein lightofotherstatutory concerns,and such sentencemay be either

   moresevere orlessseverethan theSentencing Guidelines'advisory range.Knowingthesefacts,

   the Defendant understands and acknowledges thatthe Courthas the authority to impose any

   sentence within and up to the statutory maximum authorized by law forthe offense identified in

   paragraph oneandthattheDefendantm ay notwithdraw thepleasolely asaresultofthesentence

   im posed.

          4.     The Defendantalso understands and acknowledgesthatasto the allegations set

   forth in thelnformation,theCourtm ay imposea statutory maximum term ofim prisonmentofup

   tothirty(30)years.InadditiontoanyperiodofimprisonmenttheCourtmayalsoimposeaperiod
   ofsupervised release ofup to five (5)years to commence atthe conclusion ofthe period of
   im prisonm ent. In addition to a term of im prisonm ent and supervised release,the Court m ay

   imposeafineofuptothegreaterof$1,000,000,pursuantto 18U.S.C.jj1014 and3571(b)(1),or
   twicethepecuniarygainorloss,pursuantto 18U.S.C.j3571(d).
Case 1:21-cr-20161-AHS Document 18 Entered on FLSD Docket 04/27/2021 Page 3 of 10




          5,     The D efendant fullher understands and acknow ledges that, in addition to any

   sentence imposed underparagraph fourofthisagreem ent,a specialassessm entin the am ountof

   $100 willbe im posed on the Defendant. The Defendant agrees that any specialassessm ent
   imppsed shallbepaid atthe tim eofsentencing. Ifthe Defendantissnancially unableto pay the

   specialassessm ent,the Defendantagreesto presentevidenceto thisOffce and the Courtatthe

   tim e of sentencing asto the reasonsforthe D efendant's failure to pay.

          6.     This O ffce reserves the rightto inform the Courtand the probation ofsce of all

   factspertinenttothesentencingprocess,includingal1relevantinformation concerning theoffenses

   committed,whether charged or not,as wellas concerning the Defendant and the Defendant's

   background. Subjectonlytotheexpresstermsofany agreed-uponsentencingrecommendations
   contained in thisagreem ent,thisOfticefurtherreservestherighttom akeany recom mendation as

   to the quality and quantity ofpunishm ent.

                 Provided thatthe Defendantcom mitsno new criminaloffenses and provided that

   he continues to dem onstrate an aftirm ative recognition and afsrmative acceptance of personal

   responsibility for his criminal conduct,the United States agrees that it will recomm end at

   sentencing thatthe Courtreduce by two levels the sentencing guideline levelapplicable to the

   defendant'soffense,pursuantto Section 3E1.1(a)oftheSentencingGuidelines.Ifatthetimeof
   sentencing the Defendant'soffense levelisdeterm ined to be 16 orgreater,thisOffice willfile a

   motionrequestinganadditionaloneleveldecreasepursuanttoSection3E1.1(b)oftheSentencing
   Guidelines,stating thatthe Defendanthasassisted authoritiesin the investigation orprosecution

   oftheDefendant'sown m isconductby timely notifying authoritiesoftheDefendant'sintentionto

   enterapleaofguilty,thereby perm ittingthegovernm entto avoidpreparing fortrialand permitting
Case 1:21-cr-20161-AHS Document 18 Entered on FLSD Docket 04/27/2021 Page 4 of 10




   the govennm entand the Courtto allocatetheirresources efficiently. ThisOffice,however,will

   notberequiredtomakethismotion iftheDefendant:(1)failsorrefusestomakeafull,accurate
   and complete disclosure to the probation office of the circum stances surrounding the relevant

   offenseconduct;(2)isfoundtohavemisrepresentedfactstothegovernmentpriortoenteringinto
   this plea agreement'
                      ,or (3) commits any misconductafter entering into this plea agreement,
   includingbutnotlim itedto comm itling astateorfederaloffense,violating any term ofrelease,or

   m aking false statem entsorm isrepresentationsto any governm entalentity orofficial.

          8.     ThisOffice and Defendantagreethat,although notbinding on theprobation office

   ortheCourt,they willjointly recommendthattheCourtmakethefollowing indingsasto the
   sentencetobeimposed:

                 a. Baseoffenselevel:Thatthebaseoffenselevel,pursuanttoSection2B1.1(aj(1)
                     ofthe Sentencing Guidelines,is 7,
                                                     '

                     Loss:ForpurposesofSection 281.1(b)(1),thelossamountattributabletothis
                     Defendant is greater than $95,000 and less than $150,000,resulting in an
                     increase of8 levels.

          9.     TheDefendantisawarethatthesentencehasnotyetbeen determ ined by theCoul'
                                                                                       t.

   The Defendantalso isawarethatany estimate oftheprobablesentencing range orsentencethat

   the Defendant may receive,whether that estimate com es from the Defendant's attorney,this

   Office,ortheprobation office,isaprediction,nota prom ise,and isnotbinding on this Office,the

   probation office orthe Court. TheDefendantunderstandsfurtherthatany recomm endation that

   thisOfficem akesto the Courtasto sentencing,whetherpursuanttothisagreem entorotherwise,

   isnotbinding on the Courtand the Courtm ay disregard the recomm endation in itsentirety. The

                                                  4
    Case 1:21-cr-20161-AHS Document 18 Entered on FLSD Docket 04/27/2021 Page 5 of 10




       Defendantunderstandsand acknowledges,aspreviously acknowledged in paragraph threeabove,

       thatthe Defendantm ay notwithdraw hisplea based upon the Court's decision notto accept a

       sentencing recomm endation m ade by the Defendant,this Office,or a recom mendation made

       jointlybytheDefendantandthisOffice.
               10.       TheDefendantis awm'ethatTitle28,United States Code,Section 1291 and Title

        18,UnitedStatesCode,Section 3742 affordtheDefendanttherightto appealthesentenceim posed ,

       in thiscase. Acknowledging this,in exchangefortheundertaldngsm ade by theUnited Statesin

       thisplea agreem ent,theDefendanthereby waivesa1lrightsconferred by Sections 1291and 3742*

       to appealany sentenceim posed,including any restitution order,orto appealthe manrzrin which

       thesentencewasimposed,unlessthesentenceexceedsthemaximum perm ittedby statuteoristhe

        resultofan upward departure and/oran upward variance from the advisory guidelinerange that

        the Coul'testablishes at sentencing. The Defendantfurther understands thatnothing in this

        agreem entshallaffectthegovernm ent'srightand/orduty to appealassetforth in Title 18,United
                     '
                 ,


        StatesCode,Section 3742*)and Title 28,United StatesCode,Section 1291. However,ifthe .            '
j


        United States appealsthe Defendant's sentence pursuantto Sections 3742(b) and 1291,the
        Defendantshallbereleased from theabovewaiverofhisrightto appealhissentence.

               11.       By signing this agreem ent,the Defendantacknow ledges thatthe Defendanthas

        discussed the appealwaiver set forth in this agreem entwith the Defendant's attorney. The

        D efendantfurtheragrees,togetherw ith thisOffice,to requestthatthe Courtenteraspecitic finding

        thatthe Defendant'swaiverofhisrightto appealthe sentenceim posed in this case and hisright

        to appealhis conviction in the m arm erdescribed above w as knowing and voluntary.



                                                      5
Case 1:21-cr-20161-AHS Document 18 Entered on FLSD Docket 04/27/2021 Page 6 of 10




          12.    The D efendantacknow ledges thatbecause the offense ofconviction occurred after

   A pril24,1996,restitution is m andatory w ithoutregard to the D efendant's ability to pay and that

   the Courtmustorder the Defendantto pay l'estitution for the fullloss caused by his crim inal

   conductpursuantto Title 18,U nited States Code,Section 3663A .

          13.    The Defendant agrees,in an individualand any other capacity,to forfeitto the

   United States,voluntarily and im mediately,pursuantto Title 18,United States Code,Section

   982(a)(2),a11property,realorpersonal,involvedintheoffensetowhich sheispleadingguilty,or
   any property traceable to suçh property. ln addition, the D efendant agrees to forfeiture of

   substitutepropertypursuantto21U.S.C.j853(p).Thepropertysubjecttoforfeitureincludes,but
   isnotlimitedto,aforfeituremoneyjudgmentinthesum of$29,000inU.S.currency,whichsum
   representsthevalueoftheproperty subjecttoforfeiture.
          14.    TheDefendantfurtheragreesthatforfeitureisindependentofany assessm ent,fne,

   cost,restitution,or penalty thatm ay be imposed by the Court.The Defendantknowingly and

   voluntarily agrees to w aive a11 constitutional, legal,and equitable defenses to the forfeiture,

   including excessive fines under the Eighth Amendment to the United States Constitution.ln

   addition,theDefendantagreesto waive:any applicabletimelimitsforadministrativeorjudicial
   forfeitureproceedings,therequirementsofFed.R.Crim.P.32.2and43(a),andanyappealofthe
   forfeiture.

                  TheDefendantalso agreesto fully and truthfully disclosethe existence,natureand

   location ofa11assets in which Defendanthasor had any directorindirectfinancialinterestor

   control,and any assetsinvolved in the offenseofconviction. The Defendaktalso agreesto take
   a11steps requested by the U nited States forthe recovery and forfeiture of a11assets identified by

                                                   6
        Case 1:21-cr-20161-AHS Document 18 Entered on FLSD Docket 04/27/2021 Page 7 of 10




           theUnited Statesassubjecttoforfeiture.Thisincludes,butisnotlimitedto,thetimely delivery
           upon requestofa11necessary and appropriatedocum entationto delivergood and m arketabletitle,

           consentingto a11ordersofforfeiture,andnotcontestingorimpeding in anyw ay with any criminal,

           civiloradm inistrativeforfeitureproceeding concerning theforfeiture.

                   16. In furtherance ofthe satisfaction ofa forfeituremoney judgmententered by the
            Courtin this case,the D efendantagreesto the follow ing:

                          a.     subm ita financialstatem entto this Officeupon request,within 14

                                 calendardaysfrom the request;

                          b.     maintain any assetvalued in excess of$10,000,and notsell,hide,
                                 waste,encum ber,destroy,orotherwise devalue such assetwithout

                                 priorapprovaloftheUnited States;
'
                          c.     provideinform ation aboutany transferofan assetvalued in excess

                                 of$10,000 sincethe comm encem entofthe offense conductin this
    .                            caseto date;

                          d.     cooperatefully in the investigation and the identification ofassets,

                                 includinj liquidating assets,meeting with representatives ofthe
                                 United States,and providing any docum entation requested;and

                          e.     notify, within 30 days,the Clerk of the Courtfor the Southern

                                 District of Florida and this Office of:(i) any change ofname,
                                 residence, or mailing address, and (ii) any material change in
                                 econom ic circum stances.



                                                          7
Case 1:21-cr-20161-AHS Document 18 Entered on FLSD Docket 04/27/2021 Page 8 of 10




   The D efendant further understands thatproviding false or incom plete inform ation about assets,

   concealing assets,making materially false statem entsorrepresentations,ormaking orusing false

   writingsordocum entspertaining to assets,taking any action thatwould im pede the forfeiture of

   assets,orfailing to cooperatefully in theinvestigation and identification ofassetsm ay be used as

   abasisfor:(i)separateprosecution,including,under18U.S.C.j1001.
                                                                ,or(ii)recommendationof
   a denialof a reduction foracceptance of responsibility pursuantto the United States Sentencing

   Guidelinesj3E1.1.
                 The D efendantagrees thatifhe fails to com ply w ith any ofthe provisions ofthis

   Agreement,includingthefailureto tendersuch agreem enttotheCourt,m akesfalseormisleading

   statementsbeforethe Coul'torto any agentsoftheUnited States,com mitsany furthercrim es,or

   attemptstowithdraw theplea(priortoorafterpleadingguiltytotheoffenseidentifiedinparagraph
   one(1)above),theUnited Stateswillhavetherighttochayacterizesuch conductasabreach of
   thisagreem ent. In the eventofsuch a breach the Defendantwaivesany protectionsafforded by

   SectionIB1.8(a)oftheSentencingGuidelines,Rule11oftheFederalRulesofCriminalProcedure
   and Rule410 ofthe FederalRulesofEvidence,and the United Stateswillbefreeto use against

   the Defendant,directly and indirectly,in any crim inalorcivilproceeding any ofthe inform ation,

   statements,and materials provided by him pursuantto this agreem ent,including offering into

   evidence orotherwise using the incorporated FactualBasisforGuilty Plea (seeparagraph 18,
   infra).
          18.    FactualBasisforGz/#@ Plea.ThisOfticeandtheDefendantstipulatetoandagree
   notto contestthefollowing facts,and stipulatethatsuch facts,in accordancewithRule 11(b)(3)


                                                  8
Case 1:21-cr-20161-AHS Document 18 Entered on FLSD Docket 04/27/2021 Page 9 of 10




   oftheFederalRulesofCriminalProcedure,provideasufûcientfactualbasisfortheplea ofguilty

   inthiscase:

         Ifthiscasehad gonetotrialthegovernm entwould haveproved beyondareasonabledoubt
         thatthe defendantknowingly m ade a false statementforthe purpose ofinfluencing the
         actionsofafinancialinstitution,theaccountsofwhichwereinstfredby theFederalDeposit
         lnsurance Corporation,in v
                                  'iolation of18 United StatesCode,Section 1014.

         Invçstigationby theOfticeofInspectorGeneralrevealedthatbetweenApril2020andM ay
         2020,Rafael applied for several loans through the Sm all Business Adm inistration's
         Paycheck Protection Program (t$PPP'')and Economic lnjury Disaster Loan ($çE1DL'')
         prpgram on behalfofvayiousbusinessofwhich istheregi'
                                                           .    stered agentand owner. ln the
         loan applications,Rafaèlincorrectly stated thathe had neverpleaded guilty to,orbeen
         convicted of,afelôny when in facthehad previously pleaded guilty to,and wasconvicted
         of,conspiracy to com mitwire fraud on October30,2019,in Southern DistrictofFlorida
         casenumber19-20447-0R (thet'FalseStatements''). RafaelntadetheFalseStatements
         kziowinglyandwiththeintenttoinfluencetheactionsofthefinancialinstitutiontowhich
         he subm itted the loan applications. R afaelm ade the False Statem entsw hen he applied for
         thefollowing loans:                                                               '

                 a. $12,500 PPP loan on behalf of Benjamin Rafael P.A. (loan number
                    2341647300).RafaelreceivedtheloanproceedsforthisloanintohisTD Barlk
                    accountending in 2616 on M ay 7,2020.
                    $8,000 EIDL loan on behalfofCapitalB LLC (loan number7201527910).
                    Rafael received the loan proceeds for this loan into his Bank of Am erica
                    accountending in 6161on June 18,2020.
                    $8,500 PPP loan on behalfof CapitalB LLC (10% number 5242897401).
                    Rafael received the loan proceeds for this loan into his Bank of Am erica
                    accountending in 6161on M ay 12,2020.
                 d. $44,000 EIDL loan on behalf of SARRE lnvestments (loan number
                    7201907906;applicationnumber3000179378).Rafaelappliedforthisloanon
                    M ay 15,2020,and was prelim inarily approved for a loan in the amountof
                    $44,000.
                    $36,000 EIDL loan on behalfofBenjamin RafaelP.A.(application number
                    3000179336). Rafaelapplied for this loan on May 15,2020, and was
                    prelim inarily approved foraloan in theam ountof$36,000.
                    $12,500 EIDL loan on behalfofBenjamin RafaelP.A.(application number
                    3301033361). Rafael applied for this loan on April 1, 2020, and was
                    prelim inarily approved foraloan in theam ountof$12,500.
         ln addition to the aforem entioned loans,R afaelalso applied foran EID L loan on behalfof
         Benjamin RafaelP.A.(application number3302838434)onApril7,2020.Forthisloan
         application,R afaelw asnotprelim inarily approved forany loan am ount.
                                                9
Case 1:21-cr-20161-AHS Document 18 Entered on FLSD Docket 04/27/2021 Page 10 of 10




               The Gnallcialinstitutionsto whicl: Rafaelmadc the Falsc Statem ents had dçposits that
               were instlred by tlle FederalDepositlnsurance Corporation. Additionally,Rafaelmade
               theFalseStatemcntsto theSmallBusinessAdm inislration.Finally,Rafacl'soffdnsestook
               placewithin the Southern DistrictofFlorida.
               19.     This is the entire agreementand undcrstanding betwecn thc United Statesand the

         Dcfcndant.Thereareno otlleragretmcnts,promises,rcpresentationsorunderstandings.

                                               JUAN ANTONIO GONZALEZ
                                               ACTING UNITZD STATESAU ORNEY
                                               SOUTHERN DISTRICT OF FLORIDA

                                                       r,      f
         Date:4/26/2021                     By;
                                                 ACEE ELIZA ETH M ONK
                                                ASSISTANT UNITED STATES AU ORNEY

                                                              *N
               '                                      .
                                                       g                      .
         Date:t
              -//4.
                  5apJ
                   ' ,l                     By;'TII-XJAM       'v'
                                                                 ? /,,'
                                                             IAAFA /
                                                                      z
                                                DEFENDAXT



         1)ate: 23 $
                 -
                                            By:                    -
                                                TO         ODER
                                                  OIJNSEL FOR DEFENDANT




                                                      10
